It appears in the record that this suit originated in a justice court, where the amount in controversy and the judgment rendered is less than $100. The Courts of Civil Appeals have no jurisdiction of an appeal in such cases. Article 1819, subd. 2, Revised Statutes of 1925.
Appellant's suit is based upon a note in the sum of $68, and to foreclose a chattel mortgage on an automobile, alleged to have been executed by one of the appellees, Mrs. J. R. Mitchusson. The record on appeal does not affirmatively show that the amount of the note, or the value of the automobile, is sufficient to confer jurisdiction on this court. We cannot assume jurisdiction under the status of the record. This court has, in many instances, found it necessary and proper to allow litigants further opportunity to perfect records and supply anything improperly omitted therefrom to reach the ends of justice; but as the condition of this record, as presented, is such it does not show necessary jurisdictional facts, we can do nothing except to dismiss the appeal. For the reasons stated, the appeal is dismissed.
Dismissed. *Page 685